                  UNITED STATES DISTRICT COURT

                    DISTRICT OF SOUTH DAKOTA

                         SOUTHERN DIVISION


JAMES ELMER SHAW,                        4:17-CV-04116-KES

                    Plaintiff,

          vs.                        ORDER DENYING PLAINTIFF’S
                                      THIRD MOTION TO APPOINT
DENNIS KAEMINGK, SECRETARY OF          COUNSEL AND ORDER ON
CORRECTIONS; INDIVIDUAL AND           MISCELLANEOUS MOTIONS
OFFICIAL CAPACITY; ROBERT
DOOLEY, DIRECTOR OF PRISON
OPERATIONS; INDIVIDUAL AND
OFFICIAL CAPACITY; DARIN YOUNG,
WARDEN; INDIVIDUAL AND OFFICIAL
CAPACITY; JENNIFER DRIESKE,
DEPUTY WARDEN; INDIVIDUAL AND
OFFICIAL CAPACITY; JENNIFER
STANWICK-KLEMIK, DEPUTY
WARDEN; INDIVIDUAL AND OFFICIAL
CAPACITY; DERRICK BIEBER, UNIT
MANAGER; INDIVIDUAL AND OFFICIAL
CAPACITY; TAMMI MERTINS-JONES,
CULTURAL ACTIVITIES
COORDINATOR; INDIVIDUAL AND
OFFICIAL CAPACITY; ELIZABETH
EFFLING, UNIT COORDINATOR;
INDIVIDUAL AND OFFICIAL CAPACITY;
STEVE BAKER, MAJOR; INDIVIDUAL
AND OFFICIAL CAPACITY; LINDA
MILLER-HUNHOFF, MAIL
SUPERVISOR; INDIVIDUAL AND
OFFICIAL CAPACITY; SHARRON
REIMANN, MAILROOM; INDIVIDUAL
AND OFFICIAL CAPACITY; JORDAN
STOREVIK, MAILROOM; INDIVIDUAL
AND OFFICIAL CAPACITY; CBM
CORRECTIONAL FOOD SERVICES,
INDIVIDUAL AND OFFICIAL
CAPACITIES; JOHN TWEIRWEILLER,
CBM DISTRICT MANAGER;
INDIVIDUAL AND OFFICIAL CAPACITY;
UNKNOWN CBM EMPLOYEES,
INDIVIDUAL AND OFFICIAL
CAPACITIES;

                         Defendants.


      Plaintiff, James Elmer Shaw, is an inmate at the South Dakota State

Penitentiary (SDSP) in Sioux Falls. Shaw filed a pro se civil rights lawsuit

under 42 U.S.C. § 1983. Docket 1. At this point, Shaw’s remaining claims

arise under the Religious Land Use and Institutionalized Persons Act (RLUIPA)

and the First Amendment (free exercise, right to receive mail, access to

courts), and he has a claim of retaliation. See Docket 139.

      Shaw filed a third motion to appoint counsel (Docket 182) and multiple

motions to compel discovery (Dockets 147, 149, 151, 153, 155, 157, 159, 161,

163, 165, 167). This court addresses these motions below.

I.    Third Motion to Appoint Counsel

      Shaw filed a third motion to appoint counsel. Docket 182. “A pro se

litigant has no statutory or constitutional right to have counsel appointed in a

civil case.” Stevens v. Redwing, 146 F.3d 538, 546 (8th Cir. 1998). Under 28

U.S.C. § 1915(e)(1) “[t]he court may request an attorney to represent any

person unable to afford counsel.” 28 U.S.C. § 1915(e)(1). District courts may

appoint counsel and the Eighth Circuit has acknowledged the “express

authority of the district court to make such appointments.” Nelson v. Redfield

Lithograph Printing, 728 F.2d 1003, 1004 (8th Cir. 1984); see also White v.

                                           2
Walsh, 649 F.2d 560, 563 (8th Cir. 1981). “[T]he appointment of counsel

should be given serious consideration by the district court if the plaintiff has

not alleged a frivolous or malicious claim.” Nelson, 728 F.2d at 1005.

        When determining whether to appoint counsel to a pro se litigant, the

court will look at the factual and legal complexity of the claims. In King v.

Patterson, the Eighth Circuit held that the district court did not err in denying

a prisoner’s motion for appointment of counsel. 999 F.2d 351, 353 (8th Cir.

1993). The Eighth Circuit reasoned that the denial of the plaintiff’s motion for

appointment of counsel was appropriate “[b]ecause the case was neither

factually nor legally complex, the complaint alleged a single incident of

excessive force, and the Court held that King had clearly communicated his

concerns and could adequately present the facts of his case to the Court[.]” Id.

        Factual complexity is not the only factor that a district court considers

whether appointment of counsel is appropriate. Johnson v. Williams, 788 F.2d

1319, 1322 (8th Cir. 1986) (citing Maclin v. Freake , 650 F.2d 885, 888 (7th

Cir. 1981)). The Eighth Circuit considers “the factual complexity of the case,

the ability of the indigent to investigate the facts, the existence of conflicting

testimony, the ability of the indigent to present his claim and the complexity of

the legal issues.” Abdullah v. Gunter, 949 F.2d 1032, 1035 (8th Cir. 1991)

(citing Johnson, 788 F.2d at 1322-23.). In Johnson, the Eighth Circuit held that

the district court erred when it denied plaintiff’s motion for counsel solely

based on the plaintiff’s failure to raise factually complex issues. 788 F.2d at

1322.
                                             3
      At this time, Shaw appears to be able to adequately present his

remaining claims. His remaining claims are not legally or factually complex.

Discovery is still ongoing, and Shaw was able to survive a summary judgment

motion on a number of claims. See Docket 139. Further, Shaw has prepared

interrogatories and served them on opposing counsel. See Dockets 148-1, 150-

1, 152-1, 154-1, 156-1, 158-1, 160-1, 162-1, 164-1, 166-1, 168-1. Shaw’s

briefs, motions, and interrogatories show his ability to clearly communicate his

legal positions to the other parties as well as to the court. Thus, his third

motion to appoint counsel (Docket 182) is denied.

II.   Motions to Compel Discovery

      On June 28, 2019, Shaw moved for orders compelling discovery.

Dockets 147, 149, 151, 153, 155, 157, 159, 161, 163, 165, 167. 1 In the

motions to compel, Shaw claims that on May 17, 2019, he served defendants

with a “second set of interrogatories [because they lost the first copies],

production requests and request for admissions.” Docket 147 ¶ 10. Shaw

claims that the defendants’ responses to the admission section were “evasive,

incomplete and otherwise unresponsive.” Id. at ¶ 13.

      On July 5, 2019, the defendants filed a brief in support of their response

to Shaw’s motions to compel discovery and stated that “[d]efendants are still in

the process of compiling the responses to Plaintiff’s Interrogatories and


1These motions use the same language but insert the proper defendants. After
each motion, Shaw filed a brief that includes a copy of the interrogatories that
he sent and have not been answered. See Dockets 148-1, 150-1, 152-1, 154-1,
156-1, 158-1, 160-1, 162-1, 164-1, 166-1, 168-1.
                                           4
Requests for Production of Documents. Defendants expect to have responses to

Plaintiff within the next two weeks.” Docket 172 at 2. Federal Rule of Civil

Procedure 37(a)(1) governs motions to compel discovery. It provides:

      On notice to other parties and all affected persons, a party may
      move for an order compelling disclosure or discovery. The motion
      must include a certification that the movant has in good faith
      conferred or attempted to confer with the person or party failing to
      make disclosure or discovery in an effort to obtain it without court
      action.

Shaw has not shown further efforts to confer with defendants after they

stated they were working on compiling their responses. See Docket 185.

      Defendants have stated their intentions of compliance and Shaw has not

shown that he has made an effort to obtain this material without court action.

Thus, Shaw’s motions to compel discovery (Dockets 147, 149, 151, 153, 155,

157, 159, 161, 163, 165, 167) are denied. But in the event defendants have

not responded to Shaw’s discovery requests, the defendants’ responses must

be sent to Shaw no later than December 2, 2019.

      The parties have filed miscellaneous motions for extensions or stays

until the motions to compel were ruled on (Dockets 185, 187, 188). The court

denies these motions (Docket 185, 187, 188) as moot because this court sets a

new schedule. Defendants must serve their responses to Shaw’s

interrogatories by December 2, 2019, and all other discovery must be

completed by December 20, 2019. Further, all defendants’ motions for

summary judgment must be filed by January 7, 2020.




                                           5
Thus, it is ORDERED

1.   Shaw’s third motion to appoint counsel (Docket 182) is denied.

2.   Shaw’s motions to compel discovery (Dockets 147, 149, 151, 153,

     155, 157, 159, 161, 163, 165, 167) are denied.

3.   Defendants must answer the interrogatories by December 2,

     2019, and all other discovery must be completed by December

     20, 2019.

4.   Defendants must file their motions for summary judgment by

     January 7, 2020.

5.   Motions to extend deadlines (Dockets 185, 187, 188) are denied as

     moot.

     Dated November 21, 2019.


                                   BY THE COURT:

                                   /s/ Karen E. Schreier
                                   KAREN E. SCHREIER
                                   UNITED STATES DISTRICT JUDGE




                                  6
